Bonventre v Soho Mews Condominium (2019 NY Slip Op 04330)





Bonventre v Soho Mews Condominium


2019 NY Slip Op 04330


Decided on June 4, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 4, 2019

Acosta, P.J., Richter, Kapnick, Kahn, Kern, JJ.


9521 153756/15

[*1]Stefano Bonventre, Plaintiff-Respondent,
vSoho Mews Condominium, et al., Defendants-Appellants, Penmark Management LLC, et al., Defendants.


Gallo Vitucci Klar LLP, New York (Chad E. Sjoquist of counsel), for appellants.
David Horowitz, P.C., New York (David Fischman of counsel), for respondent.

Order, Supreme Court, New York County (Barbara Jaffe, J.), entered January 4, 2019, which denied the motion of defendants Soho Mews Condominium and Sequoia Property Management Corp. for summary judgment dismissing the complaint and all cross claims as against them, unanimously reversed, on the law, without costs, and the motion granted. The Clerk is directed to enter judgment accordingly.
Plaintiff's account of the accident makes clear that neither the ladder on which he climbed nor the surface on which the ladder was placed was defective or dangerous. Rather, it was the positioning and use of the ladder that caused plaintiff's fall. Furthermore, there is no evidence that defendants exercised any supervisory control or had any input in the ultimate positioning of the ladder, which plaintiff admittedly discussed with his supervisor (see Lombardi v Stout, 80 NY2d 290, 295 [1992]; Ventura v Ozone Park Holding Corp., 84 AD3d 516, 517 [1st Dept 2011]).
Since defendant Watson Gold Designs, Inc. did not oppose defendants' motion for summary judgment dismissing its cross claim, the cross claim should have been dismissed (see e.g. Cassell v City of New York, 159 AD3d 603 [1st Dept 2018].
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 4, 2019
CLERK